Name: Commission Regulation (EC) No 1247/2004 of 7 July 2004 laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2305/2003
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade;  cooperation policy;  tariff policy
 Date Published: nan

 8.7.2004 EN Official Journal of the European Union L 237/10 COMMISSION REGULATION (EC) No 1247/2004 of 7 July 2004 laying down the reduction coefficient to be applied under the Community tariff quota for barley provided for by Regulation (EC) No 2305/2003 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 2305/2003 of 29 December 2003 opening and providing for the administration of a Community tariff quota for barley from third countries (2), and in particular Article 3(3) thereof, Whereas: (1) Regulation (EC) No 2305/2003 opened an annual tariff quota for the import of 300 000 t of barley falling within CN code 1003 00. (2) The quantities applied for on 5 July 2004 in accordance with Article 3(1) of Regulation (EC) No 2305/2003 exceed the quantities available. The extent to which licences may be issued should therefore be determined and a reduction coefficient laid down to be applied to the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Each application for import licences for the tariff quota for barley lodged and forwarded to the Commission on 5 July 2004 in accordance with Article 3(1) and (2) of Regulation (EC) No 2305/2003 shall be accepted at a rate of 0,120440 of the quantity applied for. Article 2 This Regulation shall enter into force on 8 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 342, 30.12.2003, p. 7.